                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION

KAREN DOUGLAS                                       CIVIL ACTION NO. 2:17-CV-00817

VERSUS                                              JUDGE ROBERT G. JAMES

P N K (LAKE CHARLES) L L C                          MAGISTRATE JUDGE HANNA

                                         JUDGMENT

       This matter was referred to United States Magistrate Judge Patrick J. Hanna for report and

recommendation. After an independent review of the record, and consideration of objections filed,

this Court concludes that the Magistrate Judge’s report and recommendation is correct and adopts

the findings and conclusions therein as its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that the motion for summary

judgment filed by the defendant PNK (Lake Charles), L.L.C. d/b/a L’Auberge Lake Charles (Rec.

Doc. 46) is GRANTED, consistent with the report and recommendation, and the plaintiff’s claims

are DISMISSED WITH PREJUDICE.

       Signed this 25th day of March, 2019.
